262 F.2d 710
Philip G. SEITNER, Appellant,v.UNITED STATES of America, Appellee.
No. 14547.
United States Court of Appeals District of Columbia Circuit.
Argued December 2, 1958.
Decided December 11, 1958.

Appeal from the Municipal Court of Appeals for the District of Columbia; Andrew M. Hood, Judge.
Mr. Hyman Smollar, Washington, D. C., for appellant.
Mr. Louis M. Kaplan, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant asks us so to apply the rule of Guarro v. United States, 1956, 99 U.S. App.D.C. 97, 237 F.2d 578, as to reverse the Municipal Court of Appeals and ultimately his conviction in the Municipal Court of a charge of assault. Without necessarily approving the opinion of the Municipal Court of Appeals, Seitner v. United States, D.C.Mun.App.1958, 143 A.2d 101, we cannot say on the record before us that there was error in the conviction itself.


2
Affirmed.


3
EDGERTON, Circuit Judge, dissents.